DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1, 18 and 20. The closest found prior art are Howson (US 2008/0007560 A1) and Redshaw (US 2011/0227921 A1). 

Howson discloses a tile-based rendering system which determines if an object is required and when a tag buffer should be processed. Howson discloses determining the visibility of an object, and when the object is determined to be visible then the tag buffer is updated. Howson also discloses using hidden surface removal to determine which objects needs to be retained and which do not contribute to the final 3D scene. Redshaw discloses a 3D graphics system to render a 3D image and determining the depth of primitives for a particle pixel of a tile. 

Neither Howson nor Redshaw, alone or in combination, teach the claim limitation of three or more tag buffers, wherein there are more tag buffers than there are depth buffers; and a tag control module configured to dynamically associate, with tiles, respective sets of one or more of the tag buffers. .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618